COOK, Justice
(concurring in the result).
This case presents issues similar to those recently addressed by this Court in Ex parte Jenkins, [Ms. 1961520, July 17, 1998] - So.2d-(Ala.1998). Although I dissented from that part of the Jenkins opinion holding that § 26-17A-1, Ala.Code 1975, could not be applied to judgments that became final before the adoption of that statute, I concur in the result in this case. The evidence presented does not establish that the trial court abused its discretion in denying the petitioner’s motion for a blood test. When the petitioner moved for a blood test, he did not present scientific evidence to rebut the adjudication of paternity.